Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20         PageID.338    Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    KALAMATA IP, LLC,
                                              Case No. 2:19-cv-13534
               Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
    v.

    FIRST WATCH RESTAURANTS, INC.,

               Defendant.
                                          /

                       OPINION AND ORDER DENYING
                     DEFENDANT'S MOTION TO DISMISS [8]

         On November 27, 2019, Plaintiff Kalamata IP, LLC, filed the present action

and alleged that Defendant First Watch Restaurants, Inc., infringed its "Power Bowl"

trademark. ECF 1. On April 15, 2020, Defendant filed a motion to dismiss the

complaint pursuant to Civil Rule 12(b)(6) for failure to state a claim on which relief

can be granted. ECF 8. The Court reviewed the briefs and finds that a hearing is

unnecessary. See E.D. Mich. LR 7.1(f)(2). For the following reasons, the Court will

deny the motion.

                                   BACKGROUND1

         Plaintiff has used the phrase "POWER BOWL" in reference to "entrees and

salads consisting primarily of processed grains and also featuring vegetables, meat,

and/or poultry" in commerce "since at least February 2013." ECF 1, PgID 3. On


1 On a motion to dismiss, the Court must view all facts in the light most favorable to
the non-moving party. See Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430
(6th Cir. 2008). The Court's recitation of the background facts reflects only that
obligation and therefore does not constitute a finding of fact.


                                          1
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20           PageID.339     Page 2 of 7



October 15, 2013, Plaintiff obtained a federal trademark for the phrase. Id. In

addition to using the mark itself, Plaintiff licenses the mark to several other

restaurants and companies. Id. at 3–4. Plaintiff has not licensed the mark to

Defendant, but Defendant nonetheless features a category on its menu titled "Power

Bowls." Id. at 5. Plaintiff filed the present action against Defendant for trademark

infringement in violation of the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), false

advertising and false designation of origin in violation of the Lanham Act, 15 U.S.C.

§ 1125(a), common law trademark infringement and unfair competition, and

violations of the Michigan Consumer Protection Act ("MCPA"), Mich. Comp. Laws

§ 445.903(1).

      In response, Defendant filed the present motion to dismiss the case and argued

that Plaintiff failed to allege an instance of Defendant using the phrase as a

trademark. ECF 8. Defendant claimed that it has been using the phrase "Power

Bowls" for a category of foods it offers at its restaurants since January 2013—before

Plaintiff's first alleged use of the phrase. Id. at 65. Defendant argued that its menu

uses the phrase only as a "generic food category, just like 'Classic Favorites,' 'Salads,'

'Sandwiches,' 'From the Griddle,' and 'Omelets and Frittatas.'" Id. Defendant further

argued that the phrase "Power Bowls" is often used by restaurants, individuals, and

media sources as a generic food category. Id. at 66–67.

                                 LEGAL STANDARD

      When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

the complaint in the light most favorable to the non-moving party, presumes the truth




                                            2
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20           PageID.340     Page 3 of 7



of all well-pleaded factual assertions, and draws every reasonable inference in favor

of the non-moving party. Bassett 528 F.3d at 430. To survive a motion to dismiss,

Plaintiff's "complaint must contain either direct or inferential allegations respecting

all the material elements to sustain a recovery under some viable legal theory." Nat'l

Hockey League Players Ass'n v. Plymouth Whalers Hockey Club, 419 F.3d 462, 468

(6th Cir. 2005) (citation omitted). The complaint must allege facts "sufficient 'to raise

a right to relief above the speculative level,' and to 'state a claim to relief that is

plausible on its face.'" Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).

                                      DISCUSSION

I.     Lanham Act Trademark Infringement

       Defendant spent the majority of the motion addressing Plaintiff's Lanham Act

trademark infringement claim. See generally, ECF 8. Defendant argued that its use

of "Power Bowls" is a non-trademark use of the phrase and that Plaintiff's complaint

therefore fails on its face. See id. at 73.

       The Sixth Circuit has addressed arguments like the one Defendant raised in

two separate ways. In one line of cases, the Sixth Circuit posed a "preliminary

question" in trademark cases "about whether defendants are using the challenged

mark in a way that identifies the source of their goods" and held that if the answer is

no, defendants are using the mark in a non-trademark way and "trademark

infringement and false designation of origin laws do not apply." Interactive Prods.

Corp. v. a2z Mobile Off. Sol., Inc., 326 F.3d 687, 695 (6th Cir. 2003) (citation omitted);




                                              3
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20            PageID.341     Page 4 of 7



see also Kassa v. Detroit Metro Convention & Visitors Bureau, 672 F. App'x 575, 576

(6th Cir. 2017) (citation omitted). The Sixth Circuit employed the preliminary

question as an initial step within its analysis of whether a challenged use of a mark

is "likely to cause confusion"—one of three necessary elements of a Lanham Act

trademark infringement claim. Hensley, 579 F.3d at 609–10 (citation omitted).

      In its second line of cases, when a mark is used in a context that a defendant

argued was purely descriptive, the Sixth Circuit addressed the affirmative defense of

"fair use" that is given in the Lanham Act, 15 U.S.C. § 1115(b)(4). See ETW Corp. v.

Jireh Pub., Inc., 332 F.3d 915, 920 (6th Cir. 2003) (citations omitted); Herman Miller,

Inc. v. Palazzetti Imp. & Exp., Inc., 270 F.3d 298, 219 (6th Cir. 2001). To mount a

successful fair use defense, a defendant must show that it "used the mark: (1) in its

descriptive sense; and (2) in good faith." ETW, 332 F.3d at 920 (citations omitted).

Here, Defendant's motion to dismiss based on the cited second line of cases is

premature. If Defendant intended to mount a fair use defense, a motion to dismiss is

not the proper vehicle to raise the defense when, as here, the elements of the defense

are not apparent on the face of the complaint. See, e.g., Balsley v. L.F.P., Inc., No. 1:08

CV 491, 2008 WL 11378897, at *3 (N.D. Ohio Dec. 2, 2008).

      And even if Defendant instead intended to rely solely on the preliminary

question of whether its use of Plaintiff's mark was in fact a trademark use, the

present case is distinguishable from Kassa and Hensley. See ECF 13, PgID 317–18.

In Kassa, the Sixth Circuit affirmed the district court's order dismissing the case

because the defendant's alleged use of the trademarked phrase "Welcome to the D"




                                            4
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20          PageID.342    Page 5 of 7



was a mere greeting on banners and did "not advertise any goods or services" nor

"suggest any association between" the major sporting events they featured and the

plaintiff. Kassa, 672 F. App'x at 576. Similarly, in Hensley, the plaintiff alleged only

that the defendant accurately identified the person who designed its product by his

legal name in its advertisements for that product. Hensley, 579 F.3d at 610–11. The

allegations here, however, are more nuanced.

      The "ultimate issue" as to whether Defendant's allegedly infringing use of

Plaintiff's mark was a trademark use is whether the use "is likely to cause confusion

among consumers regarding the origin" of Defendant's "Power Bowls" menu items.

See Interactive Prods., 326 F.3d at 696; see also Hensley, 570 F.3d at 610. Plaintiff

alleged that Defendant used the mark to advertise particular food items for sale in a

substantially similar way to how Plaintiff itself uses the mark. Compare ECF 1, PgID

4 (graphic demonstrating how Plaintiff uses the mark) with ECF 1, PgID 6 (graphic

demonstrating Defendant's allegedly infringing use of the mark). Unlike in Kassa,

Defendant's allegedly infringing use of Plaintiff's trademark did advertise goods:

namely, certain food items that Plaintiff sells in its restaurants. ECF 1 PgID 5–7.

And the alleged use did not resemble the situation in Hensley during which a

company accurately named the person who designed a product but whose last name

happened to be trademarked by his former company with which he was no longer

associated. See Hensley, 579 F.3d at 611.

      Plaintiff alleged enough to state a plausible claim that Defendant's use is likely

to cause confusion about the origin of Defendant's "Power Bowls." Plaintiff alleged




                                            5
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20               PageID.343   Page 6 of 7



that "Defendant's use of 'POWER BOWL' is substantially identical to Plaintiff's use

of its POWER BOWL® trademark." ECF 1, PgID 7. And, as noted above, Plaintiff

included graphics to demonstrate the veracity of that claim. See id. at 4, 6. Plaintiff

further alleged that "[a]s a result of significant advertising and promotion by Plaintiff

and its Licensees . . . and the maintenance of premium quality standards . . .

Plaintiff's POWER BOWL® name and mark have become favorably known to the

public . . . as a distinctive indication of origin[.]" Id. at 5.

       Because the question of whether a particular use of a trademarked phrase is a

trademark use turns on the likelihood that consumers will be confused about a

product's origins, the Court cannot credit Defendant's arguments without considering

facts outside the pleadings. For example, to determine that consumers would perceive

Defendant's "Power Bowls" menu category as merely a generic food category rather

than as the allegedly favorably known product created by Plaintiff and its licensees,

the Court would have to look at sources like those cited in and attached to Defendant's

motion, see ECF 8, PgID 67–68; ECF 8-2–8-16, as well as sources about the prevalence

and reputation of Plaintiff and its licensees' products. The Court cannot properly

make that type of determination when it resolves a Rule 12(b)(6) motion to dismiss.

The Court will therefore deny Defendant's motion as to Plaintiff's Lanham Act

trademark infringement claim.

II.    Other Claims

       Defendant sought to dismiss Plaintiff's other claims solely by reference to its

analysis regarding Plaintiff's Lanham Act trademark infringement claim. See ECF 8,




                                               6
Case 2:19-cv-13534-SJM-MJH ECF No. 15 filed 07/13/20      PageID.344   Page 7 of 7



PgID 77. Because the Court will deny Defendant's motion as to Plaintiff's Lanham

Act trademark infringement claim, it will accordingly also deny the motion as to

Plaintiff's other claims.

                                    ORDER

      WHEREFORE, it is hereby ORDERED that Defendant's motion to dismiss

[8] is DENIED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: July 13, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 13, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        7
